CQ®`IC)UTAO~)N-A

NN|\)N|\)N|\)NN_\_\_\_\_\_\_\_\_\_\
Q\IC)(D-PQN-\O(O®\IC)U'|-l>®l\)-\O

UN|TED STATES D|STR|CT COURT
D|STR|CT OF NEVADA

 

 

 

 

 

JAXSON MUR|LLO, Case NO. 3:18-cv-00571-MMD-CBC

Plaintiff, 511/cites ORD*=R___ R=zcaiveo
_ ENTEREo ,___ no oil
V. CC!_!.’\'€Z':UFAIQ?!E§ FRECORD

BR|AN E W|LL|AN|S et al., ,_ `
DtL l ‘i 2323
Defendants.
cL§RK us ozs':.~‘<z~;'r com

 

 

 

D|STFli"T OF \l"_'V/:\"`A
i. olscussloN av; " 'L b oequ

According to the Nevada Department of Corrections (“NDOC”) inmate database,

 

 

 

Plaintiff is no longer incarcerated However, Plaintiff has not filed an updated address
with this Court. The Court notes that pursuant to Nevada Local Ru|e of Practice lA 3-1,
a “pro se party must immediately file with the court written notification of any change of
mailing address, email address, telephone number. or facsimile number. The notihcation
must include proof of service on each opposing party or the party‘s attorney. Failure to
comply with this rule may result in the dismissal of the action, entry of default judgment,
or other sanctions as deemed appropriate by the court." Nev. Loc. R. lA 3-1. This Court
grants Plaintiff thirty (30) days from the date of entry of this order to file his updated
address with this Court. lf Plaintiff does not update the Court with his current address
within thirty (30) days from the date of entry of this order, the Court will dismiss this action
without prejudice.

Additionally, the Court denies the application to proceed in forma pauperis for
prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated The Court
now directs Plaintiff to hle an application to proceed in forma pauperis by a non-prisoner
within thirty (30) days from the date of this order or pay the full filing fee of $400.

ll. CONCLUS|ON

For the foregoing reasons, |T lS ORDERED that Plaintiff shall file his updated

address with the Court within thirty (30) days from the date of this order.

 

©G)\|O)O'l-l>»wl\)-\

NI\)NNI\)NI\)|\)N_\_\_\_\_\_\_\_\_\_\
®`ICDU'l-P(»)N-\O(DG)`ICDO'|AOJN-\O

 

|T lS FURTHER ORDERED that Plaintiff's application to proceed in forma pauperis
for prisoners (ECF No. 1) is DENlED as moot.

lT lS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
approved form application to proceed in forma pauperis by a non-prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
non-prisoners; or (2) pay the full filing fee of $400.

|T lS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

the Court shall dismiss this case without prejudice.

ii
DATED TH|S _/_‘thaay of December 2018.

  

 

